IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ESTATE OF: SIDNEY ROTHBERG,                   : No. 498 EAL 2015
DECEASED                                      :
                                              :
                                              : Petition for Allowance of Appeal from
PETITION OF: MICHAEL ROTHBERG                 : the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.